71 So. 3d 265 (2011)
STATE of Louisiana
v.
Corey CELESTINE.
No. 2011-KK-2081.
Supreme Court of Louisiana.
September 26, 2011.
Writ granted. Reversed and remanded. The waiver of defendant's constitutional right to trial by jury was valid. It occurred no later than forty-five days before trial, and it was made by defense counsel in the defendant's presence in open court. State v. McNair, 11-1285 (La.6/21/11), 64 So. 3d 205. The record also contains a sufficient affirmative showing that defendant was adequately informed of his rights to support a finding that the waiver was made knowingly and intelligently. Therefore, defendant's waiver was irrevocable, and the trial judge did not abuse his discretion by denying defendant's motion to reinstate jury trial. The court of appeal is *266 reversed, and the ruling of the trial court is reinstated. The case is remanded to the trial court for further proceedings.
JOHNSON and WEIMER, JJ, would deny.